

	

		II

		109th CONGRESS

		1st Session

		S. 1437

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 20, 2005

			Mr. Gregg introduced the

			 following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Public Health Service Act to

		  provide protections for first responders.

	

	

		1.Short titleThis Act may be cited as the

			 Bioterror and Pandemic Preparedness

			 Protection Act.

		2.Liability protections

			 for pandemics, epidemics, and countermeasures

			Part B of title III of the Public Health

			 Service Act is amended by inserting after section 319F–2 (42 U.S.C. 247d–6b)

			 the following:

				

					319A–3.Liability

				protections for pandemics, epidemics, and security countermeasures

						(a)AuthorityThe Secretary shall be solely and

				exclusively responsible for the administration of this section. This section

				shall apply with respect to the design, development, clinical testing and

				investigation, manufacture, labeling, distribution, sale, purchase, donation,

				dispensing, administration, or use of a security countermeasure or a qualified

				pandemic or epidemic product.

						(b)Litigation

				management

							(1)Federal cause

				of action

								(A)In

				generalThere shall exist an

				exclusive Federal cause of action for all claims arising out of, relating to,

				or resulting from the design, development, clinical testing and investigation,

				manufacture, labeling, distribution, sale, purchase, donation, dispensing,

				administration, and use of a qualified pandemic or epidemic product or a

				security countermeasure as provided for in clauses (i) and (ii) of paragraph

				(2)(B).

								(B)ActionWith respect to the Federal cause of action

				provided in subparagraph (A)—

									(i)an action may be commenced solely and

				exclusively against the United States for claims identified in subparagraph (A)

				that are against a manufacturer, distributor, or health care provider;

									(ii)no cause of action shall be maintained

				against a manufacturer, distributor, or health care provider for claims

				identified in subparagraph (A); and

									(iii)for products subject to designation by the

				Secretary as provided for in clause (ii) of paragraph (2)(B), the protections

				set forth in clauses (i) and (ii) shall apply to all claims identified in

				subparagraph (A) that involve products sold, purchased, donated, dispensed, or

				administered during the effective period set forth in the designation provided

				for in paragraph (2)(F), regardless of the date of alleged injury.

									(C)JurisdictionThe United States District Court for the

				District of Columbia shall have sole and exclusive jurisdiction over any claim

				for loss of property, personal injury, or death arising out of, relating to, or

				resulting from the design, development, clinical testing and investigation,

				manufacture, labeling, distribution, sale, purchase, donation, dispensing,

				administration, or use of a qualified pandemic or epidemic product or security

				countermeasure as provided for in clauses (i) and (ii) of paragraph

				(2)(B).

								(2)Affirmative

				defense

								(A)In

				generalThere shall be a

				rebuttable presumption that the Federal Government is immune from liability in

				an action described in subparagraph (B).

								(B)Action

				describedAn action described

				in this subparagraph is an action that is commenced against the United States

				for claims arising out of, relating to, or resulting from the design,

				development, clinical testing and investigation, manufacture, labeling,

				distribution, sale, purchase, donation, dispensing, administration, or use

				of—

									(i)a security countermeasure that has been

				procured for the National Strategic Stockpile under section 319F–2 or a

				qualified pandemic or epidemic product that has been procured by the Secretary;

				or

									(ii)a security countermeasure or qualified

				pandemic or epidemic product in anticipation of and preparation for, in defense

				against, or in response or recovery to an actual or potential public health

				emergency, that is a security countermeasure or is designated as a qualified

				pandemic or epidemic product by the Secretary after the Secretary declared a

				public health emergency as described in paragraph (1) or (2) of section

				319(a).

									(C)Rebuttability

									(i)In

				generalThe presumption

				described in subparagraph (A) shall be overcome by a determination by the

				Secretary as provided for in subparagraph (D).

									(ii)Investigation

				by secretaryA party seeking

				a determination under subparagraph (D) may petition the Secretary to

				investigate claims against a manufacturer, distributor, dispenser, or health

				care provider arising out of, relating to, or resulting from the design,

				development, clinical testing and investigation, manufacture, labeling,

				distribution, sale, purchase, donation, dispensing, administration, or use of

				products as provided for in clauses (i) and (ii) of subparagraph (B). The

				decision to undertake such investigation shall be within the Secretary's

				discretion and shall not be subject to judicial review.

									(D)Determination

				by Secretary

									(i)In

				generalIn making a

				determination under this subparagraph, the Secretary must find clear and

				convincing evidence that the manufacturer, distributor, or health care provider

				intentionally or with willful disregard violated a provision of the Federal

				Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) or this Act and such

				violation—

										(I)caused the product to present a significant

				risk to health; and

										(II)proximately caused the injury alleged by

				the petitioner.

										(ii)Notice and

				hearingPrior to the

				Secretary's making a determination under clause (i), the manufacturer,

				distributor, dispenser, or health care provider shall have notice and a right

				to a formal hearing in accordance with section 556 of title 5, United States

				Code.

									(iii)Judicial

				reviewAt any time prior to

				the 90th day following a determination by the Secretary under clause (i) of

				this subparagraph, any manufacturer, distributor, or health care provider who

				will be adversely affected by such determination may file a petition with the

				United States Court of Appeals for the circuit wherein such person resides or

				has his principal place of business, for a judicial review of such

				determination. A copy of the petition shall be forthwith transmitted by the

				clerk of the court to the Secretary or other officer designated by the

				Secretary for that purpose. The Secretary thereupon shall file in the court the

				record of the findings on which the Secretary based his or her determination.

				The filing of a petition under this clause shall automatically stay the

				Secretary's determination for the duration of the judicial proceeding. The sole

				parties to the judicial proceeding shall be the Secretary and the petitioner.

				Intervention by third parties in the judicial proceeding shall not be

				permitted. No subpoenas shall be issued nor shall other compulsory process

				apply. The court's review of a determination by the Secretary under this clause

				shall conform to the procedures for judicial review of administrative orders

				set forth in paragraphs (2) through (6) of section 371(f) of title 21, United

				States Code, to the extent consistent with this section.

									(E)ScopeThe presumption under subparagraph (A)

				shall apply regardless of whether the claim against the United States arises

				from the design, development, clinical testing and investigation, manufacture,

				labeling, distribution, sale, purchase, donation, dispensing, administration,

				or use by the Federal Government or by non-Federal Government customers.

								(F)DesignationIn any declaration of a public health

				emergency under section 319, the Secretary shall identify the pandemic,

				epidemic, or biological, chemical, nuclear agent, or toxin that presents, or

				may present, a public health emergency and shall designate the security

				countermeasure(s) or qualified pandemic or epidemic product(s) to be sold by,

				purchased from, or donated by a manufacturer or drawn from the National

				Strategic Stockpile and shall specify in such designation the beginning and

				ending dates of such sale, purchase, donation, or use from the stockpile. The

				period so defined shall be the effective period of such qualification for any

				products specified in the designation. The declaration shall subsequently be

				amended to reflect any additional sale, purchase, or donation of products

				specified in the designation.

								(c)DefinitionsIn this section:

							(1)Health care

				providerThe term

				health care provider means a person, including a volunteer, who

				lawfully prescribes, administers, dispenses, or provides a facility to

				administer a security countermeasure or a qualified pandemic or epidemic

				product, including persons who prescribe, administer, or provide a facility to

				administer in accordance with a designation under subsection (b)(2)(F).

							(2)LossThe term loss means death,

				bodily injury, or loss of or damage to property, including business

				interruption loss.

							(3)Non-Federal

				Government customersThe term

				non-Federal Government customers means any customer of a

				manufacturer that is not an agency or instrumentality for the United States

				Government with authority under Public Law 85–804 to provide for

				indemnification under certain circumstances for third-party claims against its

				contractors, including a State, a local authority, a private entity, a health

				care provider, or an individual.

							(4)Qualified

				pandemic or epidemic productThe term qualified pandemic or

				epidemic product means a drug (as such term is defined in section

				201(g)(1) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321(g)(1))),

				biological product (as such term is defined by section 351(i) of this Act) or

				device (as such term is defined by section 201(h) of the Federal food, Drug and

				Cosmetic Act (21 U.S.C. 321(h))) designed, developed, modified, or procured to

				diagnose, mitigate, prevent, treat, or cure a pandemic or epidemic or limit the

				harm such pandemic or epidemic might otherwise cause or a serious or

				life-threatening disease or condition caused by such a product, that—

								(A)is approved or cleared under chapter V of

				the Federal Food, Drug, and Cosmetic Act or licensed under section 351 of this

				Act;

								(B)is a product for which the Secretary

				determines that sufficient and satisfactory clinical experience or research

				data (including data, if available, from pre-clinical and clinical trials)

				support a reasonable conclusion that the countermeasure will qualify for

				approval or licensing within 8 years after the date the Secretary declares a

				public health emergency as described in paragraph (1) or (2) of section 319(a);

				or

								(C)is authorized by the Secretary under this

				section, except that the Secretary may authorize under this section the

				emergency use of a product only if, after consultation with the Director of the

				National Institutes of Health and the Director of the Centers for Disease

				Control and Prevention (to the extent feasible and appropriate given the

				circumstances of the emergency involved), the Secretary concludes—

									(i)that an agent or toxin identified in a

				declaration described under subsection (b) can cause a serious or

				life-threatening disease or condition;

									(ii)that, based on the totality of the

				scientific evidence available to the Secretary, including data from adequate

				and well-controlled clinical trials, if available, it is reasonable to believe

				that—

										(I)the product may be effective in diagnosing,

				mitigating, preventing, treating or curing—

											(aa)a pandemic or epidemic; or

											(bb)a serious or life-threatening disease or

				condition caused by a product; and

											(II)the known and potential benefits of the

				product, when used to diagnose, mitigate, prevent, treat or cure such disease

				or condition, outweigh the known and potential risks of the product;

										(iii)that there is no adequate, approved, and

				available alternative to the product for diagnosing, mitigating, preventing,

				treating or curing such disease or condition; and

									(iv)that such other criteria as the Secretary

				may by regulation prescribe are satisfied.

									(5)Security

				countermeasureThe term

				security countermeasure has the meaning given such term in section

				319F–2(c)(1)(B).

							.

			3.Technical

			 amendmentSection 319(a)(1) of

			 the Public Health Service Act (42 U.S.C. 247d (a)(1)) is amended by inserting

			 , or may present, after present.

		

